 

Exhibit 10.1

 

Execution Version

  

 



 

Asset Purchase Agreement

 

between

 

VALEANT PHARMACEUTICALS NORTH AMERICA LLC,

 

VALEANT PHARMACEUTICALS LUXEMBOURG SARL,

 

and

 

IGI LABORATORIES, INC.

 

dated as of September 30, 2014

   

 



 

Page 1 of 31

 

  

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT is entered into as of September 30, 2014 by and
between Valeant Pharmaceuticals North America, LLC, a Delaware limited liability
company and Valeant Pharmaceuticals Luxembourg SARL, a Luxembourg limited
liability company (together, “Seller”), and IGI Laboratories, Inc., a Delaware
corporation (“Purchaser”).

 

WHEREAS, Seller holds certain rights relating to the Products in the Territory;
and

 

WHEREAS, the Parties desire that Seller shall sell, or cause to be sold, to
Purchaser, and Purchaser shall purchase from Seller, all of the Purchased Assets
and assume all of the Assumed Liabilities upon the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and representations,
warranties, covenants and agreements contained herein, the Parties hereby agree
as follows:

 

Article 1
DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.1Definitions

 

“Accounts Receivable” means all accounts receivable, notes receivable and other
indebtedness due and owed by any third party to Seller or any of its Affiliates
arising or held in connection with the sale of the Products on or prior to the
Closing Date, applicable to each Product.

 

“Affiliate” of any Person means, at the time such determination is being made,
any other Person Controlling, Controlled by or under common Control with such
first Person, in each case, whether directly or indirectly. A Person will be
deemed to “Control” another Person if such first Person has (a) direct or
indirect ownership of more than fifty percent (50%) of the equity (or such
lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) having the power to vote on or direct
the affairs of such other Person, or (b) the power, directly or indirectly, to
direct or cause the direction of the policies and management of the other
Person, whether by the ownership of stock, by contract, or otherwise.

 

“Agreement” means this Asset Purchase Agreement, including all schedules, and
all amendments or restatements, as permitted, and references to “Article” or
“Section” mean the specified Article or Section of this Agreement.

 

“Allocation” has the meaning set forth in Section 3.2(a).

 

“Applicable Laws” means applicable laws (including common law and civil law),
statutes, by-laws, rules, regulations, Orders, ordinances, protocols, codes,
treaties, notices, directions, decrees, judgments, awards or requirements, in
each case of any Governmental Authority.

 

“Assumed Liabilities” has the meaning set forth in Section 2.3(a).

 

“Bill of Sale and Assumption Agreement” means a bill of sale and assignment and
assumption, in substantially the form attached hereto as Exhibit A, to be
entered into by Purchaser

 

Page 2 of 31

 

  

and Seller with respect to each Product as of the Closing Date, and each
subsequent Closing Date, relating to the exercise of each Option, as applicable.

 

“Business” means the research, development, commercialization, manufacture,
packaging, distribution, marketing and sale of the Products in the Territory.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York are permitted or required to close by any Applicable Laws.

 

“Cash Equivalents” means cash, checks, money orders, marketable securities,
short-term instruments and other cash equivalents, funds in time and demand
deposits or similar accounts, and any evidence of indebtedness issued or
guaranteed by any Governmental Authority.

 

“Closing” has the meaning set forth in Section 4.1.

 

“Closing Date” has the meaning set forth in Section 4.1.

 

“Code” has the meaning set forth in Section 3.2(a).

 

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
May 16, 2014 between Purchaser and an Affiliate of Seller.

 

“Encumbrances” means pledges, liens, charges, security interests, leases, title
retention agreements, mortgages, restrictions, assessments, hypothecations,
development or similar agreements, easements, rights-of-way, title defects,
options or adverse claims or encumbrances of any kind or character whatsoever.

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

“Excluded Trademarks” means, whether registered or unregistered and whether
related or unrelated to a Product, any and all trademarks, trade dress, service
marks, service names, brand marks, trade names, domain names, logos, business
symbols, slogans or other designations of origin, held or owned by Seller or its
Affiliates or in which Seller or its Affiliate has rights, including all
registrations, applications for registrations or renewals, and all goodwill
associated with the foregoing, except for the Norflex Trademarks as set forth in
Section 2.1(d).

 

“FDA” means the United States Food and Drug Administration.

 

“GAAP” means accounting principles generally accepted in the United States, as
in effect as of the date hereof.

 

“Governmental Authorities” means governments, regulatory authorities,
governmental departments, agencies, agents, commissions, bureaus, officials,
courts, bodies, boards, tribunals or dispute settlement panels or other law,
rule or regulation-making organizations or entities (a) having or purporting to
have jurisdiction on behalf of any nation, territory or state or any other
geographic or political subdivision of any of them, or (b) exercising, or
entitled or purporting to exercise any administrative, executive, judicial,
legislative, policy, regulatory or taxing authority or power including the FDA
and any corresponding foreign entity.

 

Page 3 of 31

 

  

“Indemnified Party” has the meaning set forth in Section 9.4.

 

“Indemnifying Party” has the meaning set forth in Section 9.4.

 

“Knowledge of Seller” or “Seller’s Knowledge” means the actual knowledge of the
individuals listed on Schedule 1.1(a), together with such knowledge that such
individuals could reasonably be expected to discover after reasonable
investigation or inquiry, including in connection with this Agreement.

 

“Legal Proceeding” means any claim, action, suit, case, litigation, proceeding,
charge, criminal prosecution, judicial, governmental or regulatory
investigation, arbitration, mediation, hearing, alternative dispute resolution
proceeding, opposition, cancellation, warning letter, or notice of violation.

 

“Liabilities” means any and all debts, liabilities obligations, commitments,
claims, judgments and complaints, whether accrued or fixed, known or unknown,
absolute or contingent, matured or unmatured, due or become due, or determined
or determinable, including any liability for Taxes and those arising under any
Applicable Laws, contracts, leases, indentures, agreements, purchase orders and
all other legally binding arrangements, including all amendments thereto, in
effect.

 

“Losses” means any and all penalties, assessments, fines, fees, suits, actions,
causes of action, judgments, Taxes, awards, amounts paid in settlement and
Liabilities, including reasonable attorneys’ fees and disbursements.

 

“Material Adverse Effect” means, with respect to Seller, any change, effect,
event, circumstance, occurrence or state of facts that, individually or in the
aggregate, is or would reasonably be expected to be materially adverse to (a)
the business, results of operations or condition (financial or otherwise) of the
Business, the Product, the Purchased Assets and the Assumed Liabilities, taken
as a whole, or (b) the ability of Seller or its Affiliates to consummate the
transactions contemplated by this Agreement; provided that none of the following
changes, effects, events, circumstances, occurrences or states of facts shall be
deemed, either alone or in combination, to constitute a Material Adverse Effect,
or be taken into account in determining whether there has been or would
reasonably be expected to be a Material Adverse Effect: (i) changes or effects
in the general economic conditions or the securities, syndicated loan, credit or
financial markets in the Territory, (ii) changes in GAAP, (iii) changes or
effects, including legal, tax or regulatory changes, that generally affect the
industry in which the Business operates in the Territory, or (iv) changes or
effects that arise out of or are attributable to the commencement, occurrence,
continuation or intensification of any war, sabotage, armed hostilities or acts
of terrorism in the Territory.

 

“NDA” and “ANDA” mean a New Drug Application and Abbreviated New Drug
Application, respectively, and all amendments and supplements thereto filed with
the FDA, including all documents, data and other information concerning a
Product, which are necessary for or included in an application for regulatory
approval by the FDA to manufacture, package, ship, market and sell such Product,
as more fully defined in 21 C.F.R. Part 314.

 

Page 4 of 31

 

  

“Notice” has the meaning set forth in Section 10.2.

 

“Norflex” means Norflex (orphenadrine citrate) Injection 30 mg/mL.

 

“Norflex Trademarks” has the meaning set forth in Section 2.1.

 

“Option” has the meaning set forth in Section 2.1.

 

“Order” means any order, injunction, writ, decision, judgment, administrative
complaint, decree, ruling, subpoena, verdict, stipulation, determination, award,
assessment, direction, instruction, penalty or sanction issued, filed, entered,
made, rendered or imposed by any Governmental Authority or arbitrator.

 

“Parties” means Seller and Purchaser collectively, and “Party” means either one
of them.

 

“Permitted Encumbrance” means (a) all Encumbrances approved in writing by
Purchaser as Permitted Encumbrances, (b) Encumbrances, including minor title
defects or irregularities affecting the Purchased Assets, that, individually or
in the aggregate, do not and would not reasonably be expected to materially
detract from the value or impair the use of the property subject thereto or make
such property unmarketable, (c) Encumbrances for Taxes not yet due, payable,
delinquent or subject to penalties for non-payment, or which are being contested
in good faith by appropriate proceedings, and (d) mechanics’, materialmen’s,
carriers’, workmen’s, warehousemen’s, repairmen’s, landlords’ or other like
Encumbrances and security obligations that are incurred in the ordinary course
of business, are not delinquent, and do not and would not reasonably be expected
to materially detract from the value or impair the use of the property subject
thereto or make such property unmarketable.

 

“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, or Governmental Authority.

 

“Post-Closing Period” has the meaning set forth in Section 3.3(c).

 

“Pre-Closing Period” has the meaning set forth in Section 3.3(c).

 

“Products” means the products identified in Schedule 2.1(a), in each case as
further described under the applicable Product NDA or Product ANDA.

 

“Product Approvals” means the Product approval letters received from the FDA and
all correspondence and records of related communications including Product NDAs
and Product ANDAs, together with all supporting documents, submissions,
correspondence, reports and clinical trials in the possession of Seller or its
Affiliates relating thereto (including, without limitation, documentation of
pharmacovigilance, results of clinical trials and non-clinical studies, adverse
events, good clinical practice, good laboratory practice and good manufacturing
practice).

 

“Product NDAs” and “Product ANDAs” mean the NDAs and ANDAs identified in
Schedule 1.1(b).

 

Page 5 of 31

 

  

“Product Notice” has the meaning set forth in Section 2.1.

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchased Assets” has the meaning set forth in Section 2.1.

 

“Purchaser” has the meaning set forth in the introductory paragraph.

 

“Purchaser FDA Transfer Letters” means the letters to the FDA indicating
Purchaser’s acceptance of the rights to the Product Approvals from Seller (or
its Affiliate).

 

“Purchaser Indemnified Parties” has the meaning set forth in Section 9.2.

 

“Purchaser Material Adverse Effect” has the meaning set forth in Section 6.1.

 

“Retained Liabilities” has the meaning set forth in Section 2.4(a).

 

“Seller” has the meaning set forth in the introductory paragraph.

 

“Seller FDA Transfer Letters” means the letters to the FDA in the form of
Exhibit B, transferring the rights to the Product Approvals to Purchaser.

 

“Seller Indemnified Parties” has the meaning set forth in Section 9.3.

 

“Seller Names” means the trademarks, names and logos of or owned by Seller and
any and all of its Affiliates.

 

“Tax Returns” includes returns, reports, declarations, elections, notices,
filings, forms, statements and other documents (whether in tangible, electronic
or other form) and including any amendments, schedules, attachments,
supplements, appendices and exhibits thereto, made, prepared, filed or required
to be made, prepared or filed by Applicable Laws relating to Taxes.

 

“Taxes” includes taxes, duties, fees, premiums, assessments, imposts, levies and
other charges of any kind whatsoever imposed by any Governmental Authority,
including all interest, penalties, fines, additions to tax or other additional
amounts imposed by any Governmental Authority in respect thereof, and including
those levied on, or measured by, or referred to as, income, gross receipts,
profits, capital, transfer, land transfer, sales, goods and services, harmonized
sales, use, value-added, excise, stamp, withholding, business, franchising,
property, development, occupancy, employer health, payroll, employment, health,
social services, education and social security taxes, all surtaxes, all customs
duties and import and export taxes, countervail and anti-dumping, all license,
franchise and registration fees and all employment insurance, health insurance
and government pension plan premiums or contributions.

 

“Territory” means the United States of America, including all of its territories
and possessions.

 

“Third Party” means any Person other than Purchaser, Seller or their Affiliates
and their respective permitted successors and assigns.

 

Page 6 of 31

 

  

“Third Party Claim” has the meaning set forth in Section 9.4.

 

“Third Party Claim Notice” has the meaning set forth in Section 9.4.

 

“Transaction Documents” means (a) Bill of Sale and Assumption Agreement, and (b)
any other documents contemplated hereby and thereby.

 

“Transfer Taxes” has the meaning set forth in Section 3.3(a).

 

1.2Certain Rules of Interpretation

 

(a)         Currency.   Unless otherwise specified, all references to money
amounts are to lawful currency of United States.

 

(b)         Headings.   Headings of Articles and Sections are inserted for
convenience of reference only and do not affect the construction or
interpretation of this Agreement.

 

(c)         Inclusion.   Where the word “including” or “includes” is used in
this Agreement, it means “including (or includes) without limitation”.

 

(d)         Number and Gender.   Unless the context otherwise requires, words
importing the singular include the plural and vice versa and words importing
gender include all genders.

 

(e)         Statutory References.   A reference to a statute includes all
regulations and rules made pursuant to such statute and, unless otherwise
specified, the provisions of any statute, regulation or rule which amends,
supplements or supersedes any such statute, regulation or rule.

 

(f)         Time Periods.   Unless otherwise specified, time periods within or
following which any payment is to be made or act is to be done shall be
calculated by excluding the day on which the period commences and including the
day on which the period ends and by extending the period to the next Business
Day following if the last day of the period is not a Business Day.

 

1.3Entire Agreement

 

This Agreement, together with the Schedules and Exhibits, the Confidentiality
Agreement and the Transaction Documents constitute the entire agreement between
the Parties and set out all the covenants, promises, warranties,
representations, conditions and agreements between the Parties in connection
with the acquisition of the Purchased Assets and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written,
pre-contractual or otherwise relating thereto.

 

Page 7 of 31

 

  

Article 2
PURCHASE AND SALE

 

2.1Sale of Purchased Assets

 

Upon the terms and subject to the conditions set forth herein and in each Bill
of Sale, at and effective as of the date hereof and each subsequent Closing
applicable to each Product following delivery by Purchaser to Seller of the
applicable Product Notice, Seller shall sell, convey, assign and transfer to
Purchaser, and Purchaser shall purchase, acquire and accept from Seller, free
and clear of all Encumbrances (other than Permitted Encumbrances), all of
Seller’s rights, titles and interests in the Territory in, to or under the
assets set forth below (collectively, “Purchased Assets”) as they relate to each
Product specified in such Product Notice:

 

(a)         the Product Approvals;

 

(b)         all tangible embodiments of the Product Approvals, original
applications and all supplements, batch records, laboratory notebooks, chemistry
information, periodic safety update reports, and adverse event reports, in each
case exclusively related to the Product and in Seller’s possession as of the
applicable Closing Date,

 

(c)         claims, counterclaims, defenses, causes of action, rights under
express or implied warranties, rights of recovery, rights of set-off, rights of
subrogation and all other rights of any kind against any third party, held by
Seller and solely related to the Purchased Assets other than those (i) arising
under Seller’s or its Affiliates’ insurance policies, (ii) relating to any
Retained Liabilities or Excluded Assets, or (iii) relating the purchase or
procurement of any goods, service or product for, or on behalf of, the Business
or Purchased Assets at any time on or prior to the Closing applicable to the
exercise of any Option, along with any and all recoveries in connection thereto;
provided, however, that the foregoing shall not be deemed to impose any duty to
prosecute or defend any claim or to indemnify Seller for any claim unless
Purchaser would be otherwise be obligated to do so by the express terms and
provisions contained elsewhere in this Agreement; and

 

(d)         as owned, licensed or controlled by Seller and exclusively related
to Norflex, the registered trademark in the Territory (including all
registrations, applications for registrations or renewals, and all goodwill
associated with the above), as set forth in Schedule 2.1(d) (collectively,
“Norflex Trademarks”).

 

For Products other than those identified in Section 4.1 as included in the
initial Closing, Purchaser shall have the option to purchase from Seller, upon
delivery of a written notice to Seller with respect to each Product (each such
notice, a “Product Notice,” and each such option, as it relates to a Product, an
“Option”), the Purchased Assets in relation to the Product, and to assume the
Assumed Liabilities with respect to each such Product listed in a Product
Notice. Each such Option shall expire on the earlier of (i) fifteen (15)
business days after Seller provides Purchaser with access to due diligence
materials in its possession relating to such Product, or (ii) the first
anniversary of the date of this Agreement. Effective on the expiration of each
such Option, such Product shall be deleted from this Agreement without further
amendment.

 

Purchaser shall not be obligated to exercise any Option with respect to a
Product (other than the initial exercised Option for Products identified in
Section 4.1 as included in the initial Closing), and the exercise of any Option
shall be within the sole and absolute discretion of Purchaser, and the exercise
of any one Option shall not affect, and be independent from, the exercise of any
other Option. Purchaser shall have no liability whatsoever under the terms of
this Agreement for the failure to exercise any Option, except as provided under
Section 10.1.

 

Page 8 of 31

 

  

2.2          Excluded Assets

 

Purchaser and Seller expressly agree and acknowledge that the Purchased Assets
shall not include any other asset, property or right of Seller not referenced in
the definition of Purchased Assets set forth in Section 2.1, and without
limiting the generality of the foregoing, expressly excludes the following
(collectively, “Excluded Assets”):

 

(a)         any Cash Equivalents;

 

(b)         any Accounts Receivable;

 

(c)         any losses, loss carryforwards and rights to receive refunds,
credits and loss carryforwards relating directly to any and all Taxes of Seller
or any of its Affiliates that constitute Retained Liabilities;

 

(d)         (i) the corporate books and records of Seller and its Affiliates to
the extent not included in the Purchased Assets or not related exclusively to
the Purchased Assets, including those portions of the Tax Returns that do not
relate exclusively to the Purchased Assets, (ii) all personnel records, and
(iii) any attorney work product, attorney-client communications and other items
protected by attorney-client privilege;

 

(e)         any current and prior insurance policies and all rights of any
nature with respect thereto, including all insurance recoveries thereunder and
rights to assert claims with respect to any such insurance recoveries;

 

(f)         the Seller Names;

 

(g)         the Excluded Trademarks;

 

(h)         any real estate owned or leased by Seller or any of its Affiliates;

 

(i)          any equipment whatsoever;

 

(j)          any rights, claims and credits of Seller or any of its Affiliates
relating to any Excluded Asset or any Retained Liability, including any
guarantees, warranties, indemnities and similar rights in favor of Seller or any
of its Affiliates relating to any Excluded Asset or any Retained Liability;

 

(k)         the equity interests of any Person;

 

(l)          all employees of Seller or any of its Affiliates; and

 

(m)        any rights or assets relating to products of Seller (and the rights
thereto) not included in the definition of Product set forth in Section 1.1.

 

Page 9 of 31

 

  

2.3          Assumption of Certain Liabilities and Obligations

 

(a)           Upon the terms and subject to the conditions set forth herein,
Purchaser agrees, effective at the date hereof and the Closing Date applicable
to the exercise of any Option, as applicable, to assume the following
Liabilities of Seller and its Affiliates relating to the Business, in each case
other than the Retained Liabilities (all of the foregoing Liabilities being
collectively referred to hereinafter as “Assumed Liabilities”), as they relate
to each Product:

 

(i)except as otherwise set out herein, any commitments or obligations to any
Governmental Authorities first arising on or after the applicable Closing Date
solely in connection with such Purchased Assets or the Product within the
Territory;

 

(ii)all Liabilities for Taxes arising out of or relating to the ownership of the
Business or the Purchased Assets in any taxable period, or a portion thereof,
beginning on or after the applicable Closing Date;

 

(iii)all Liabilities arising out of or relating to Legal Proceedings commenced
on or after the applicable Closing Date, irrespective of the legal theory
asserted, arising from the Purchased Assets or the manufacture, advertising,
marketing, distribution, sale or use of the Product in the Territory, solely to
the extent relating to the period of time commencing on or after the applicable
Closing Date;

 

(iv)all Liabilities arising out of or relating to any return of the Products
initiated by a Third Party on or after the applicable Closing Date, including
all Liabilities for any credits or rebates with respect to such Products,
provided such Liabilities, including in relation to any credits or rebates,
arise with respect to Products sold by IGI;

 

(v)all Liabilities for any recall or post-sale warning with respect to the
Products initiated on or after the applicable Closing Date in the Territory; and

 

(vi)except as expressly set out in Section 2.4(a)(i) to 2.4(a)(iv), all other
Liabilities arising out of or relating to the Products, the Business or the
Purchased Assets.

 

2.4          Retained Liabilities

 

(a)          Seller and its Affiliates shall retain and be responsible for the
following (collectively, “Retained Liabilities”):

 

(i)any Liabilities for Taxes arising out of or relating to the ownership of the
Business or the Purchased Assets in any taxable period, or a portion thereof,
ending prior to the applicable Closing Date;

 

(ii)any Liabilities to the extent arising from the Excluded Assets;

 

(iii)all other Liabilities arising out of or relating to the Product, Business
or the Purchased Assets, including the use, ownership, possession, operation,
sale or lease of the Purchased Assets, to the extent such Liabilities relate to
the period prior to the applicable Closing Date, except for the Assumed
Liabilities; and

 

(iv)all Liabilities not related to the Business, the Purchased Assets or the
Products.

 

Page 10 of 31

 

  

(b)         The Parties agree that neither Purchaser nor any of its Affiliates
shall assume or be deemed to have assumed any Retained Liabilities.

 

Article 3
PURCHASE PRICE

 

3.1Payment of Purchase Price

 

The purchase price shall be seven hundred fifty thousand United States dollars
(USD $750,000) per Product, except for Aquamephyton (phytonadione), which shall
be five hundred thousand United States dollars (USD $500,000), and Ciprofloxacin
Hydrochloride Ophthalmic Solution USP, which shall be one million four hundred
thousand United States dollars (USD $1,400,000) (“Purchase Price”). In
consideration of the sale and transfer of the Purchased Assets, Purchaser agrees
to pay to Seller an amount in cash equal to the Purchase Price upon the Closing
applicable to each Product, exclusive of all applicable sales and transfer
taxes, and to assume all Assumed Liabilities for each applicable Product upon
the Closing applicable to such Product. The applicable Purchase Price shall be
paid in immediately available funds by wire transfer, in accordance with written
instructions given by Seller to Purchaser prior to the date hereof.

 

3.2Allocation of Purchase Price

 

(a)          The Purchase Price represents the amount agreed upon by the Parties
to be the value of the Purchased Assets as it relates to each Product and the
Purchase Price will be allocated for Tax purposes among such rights and assets
in a manner to be agreed to by the Parties, consistent with Section 1060 of the
Internal Revenue Code of 1986, as amended (“Code”) (and any similar provisions
of state, local or foreign law, as appropriate) (“Allocation”). For these
purposes, the Purchase Price as to each Product shall include the Assumed
Liabilities, to the extent properly taken into account under Section 1060 of the
Code. Within sixty (60) days of the date hereof and the Closing Date applicable
to the exercise of any Option, as applicable, Seller shall provide to Purchaser
a proposed Allocation (including IRS Form 8594) and the Parties shall meet to
agree upon, acting reasonably, the final Allocation.

 

(b)          The Parties each agree to (i) be bound by the Allocation, (ii) act
in accordance with the Allocation in the filing of all Tax Returns, and (iii)
take no position inconsistent with the Allocation for all Tax purposes.

 

(c)          In the event that any taxing authority disputes the Allocation,
Seller or Purchaser, as the case may be, shall promptly notify the other Party
in writing of the nature of such dispute.

 

3.3Taxes

 

The following provisions shall govern the allocation of responsibility as
between Purchaser and Seller for certain tax matters following the Closing Date
applicable to the exercise of any Option:

 

(a)         Transfer Taxes and Costs.   All transfer, sales, use, value added,
stamp, recording, registration, excise, or other similar Taxes and any notarial
fees (other than Taxes measured by, or with respect to, income imposed on
Purchaser) incurred in connection with (i) the transfer of any

 

Page 11 of 31

 

 

of the Purchased Assets pursuant to this Agreement or the Transaction Documents,
(ii) the delivery of this Agreement or any of the Transaction Documents, and
(iii) the consummation of any of the transactions contemplated by this Agreement
or any of the Transaction Documents (collectively, “Transfer Taxes”), including
penalties and interest, will be borne one-half by Purchaser and one-half by
Seller. Except as required by Applicable Law, Seller and Purchaser shall
cooperate in timely making all filings, Tax Returns, reports and forms as may be
required in connection with such Transfer Taxes.

 

(b)         Pre-Closing Taxes.   Seller shall be liable for all Taxes of the
Seller, including Liabilities for Taxes relating to or arising out of the use or
ownership by it of the Purchased Assets or the Business imposed with respect to
any taxable period ending on or before each applicable Closing Date with respect
to each Product.

 

(c)         Prorations.   All Taxes other than Transfer Taxes or Taxes based
upon or related to income or receipts, including but not limited to, all
personal property taxes, ad valorem obligations and similar taxes imposed on a
periodic basis, in each case levied with respect to the Purchased Assets, the
Products or the Business for a taxable period which includes (but does not end
on) the date hereof and the Closing Date applicable to the exercise of any
Option, as applicable, shall be apportioned between Seller and Purchaser as of
the date hereof and the Closing Date applicable to the exercise of any Option,
as applicable, based on the number of days in such taxable period prior to the
date hereof and the Closing Date applicable to the exercise of any Option, as
applicable, (“Pre-Closing Period”) and the number of days in such taxable period
including and following the date hereof and the Closing Date applicable to the
exercise of any Option, as applicable, (“Post-Closing Period”). Seller shall be
liable for the proportionate amount of such Taxes that is attributable to the
Pre-Closing Period applicable to a Product. Within ninety (90) days after the
date hereof and the Closing Date applicable to the exercise of any Option, as
applicable, Seller and Purchaser shall present a reimbursement to which each is
entitled under this Section 3.3(c) together with such supporting evidence as is
reasonably necessary to calculate the proration amount. The proration amount
shall be paid by the Party owing it to the other within ten (10) days after
delivery of such statement. Thereafter, Seller shall notify Purchaser upon
receipt of any bill for personal property Taxes relating to the Purchased
Assets, part or all of which are attributable to the Post-Closing Period
applicable to a Product, and shall promptly deliver such bill to Purchaser who
shall pay the same to the appropriate taxing authority; provided that if such
bill covers the Pre-Closing Period applicable to a Product, Seller shall also
remit prior to the due date of assessment to Purchaser payment for the
proportionate amount of such bill that is attributable to the Pre-Closing Period
applicable to a Product. In the event that either Seller or Purchaser shall
thereafter make a payment for which it is entitled to reimbursement under this
Section 3.3(c), the other Party shall make such reimbursement promptly but in no
event later than thirty (30) days after the presentation of a statement setting
forth the amount of reimbursement to which the presenting Party is entitled
along with such supporting evidence as is reasonably necessary to calculate the
amount of reimbursement. Any payment required under this Section 3.3(c) and not
made within thirty (30) days of delivery of the statement shall bear interest at
the rate per annum determined, from time to time, under the provisions of
Section 6621(a)(2) of the Code for each day until paid.

 

(d)         Cooperation on Tax Matters.   Purchaser and Seller shall cooperate
fully, as and to the extent reasonably requested by the other Party, and shall
retain and (upon the other Party’s request) furnish or cause to be furnished to
the other Party, as promptly as practicable, such information and assistance
relating to the Purchased Assets and the Assumed Liabilities as is

 

Page 12 of 31

 

  

reasonably necessary for the preparation and filing of any Tax Return, claim for
refund or other required or optional filings relating to Tax matters, for the
preparation for any Tax audit, for the preparation for any Tax protest, or for
the prosecution or defense of any suit or other proceeding relating to Tax
matters. Such cooperation shall also include making employees available on a
reasonable and mutually convenient basis to provide additional information and
explanation of any material provided hereunder.

 

3.4Withholding

 

Purchaser shall be entitled to deduct and withhold from any amounts otherwise
payable pursuant to this Agreement to Seller such amounts as Purchaser is
required to deduct and withhold under Tax Applicable Law. To the extent that
amounts are so withheld and remitted to the appropriate Governmental Authority,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to Seller.

 

3.5Risk of Loss

 

As of the Closing Date applicable to each Product, title to the Purchased Assets
shall be transferred to Purchaser. After the Closing Date applicable to each
Product, Purchaser shall bear all risk of loss associated with the Purchased
Assets and shall be solely responsible for procuring adequate insurance to
protect the Purchased Assets against any loss.

 

Article 4
closing

 

4.1Closing

 

Upon the terms and subject to the conditions of this Agreement, the closing of
the sale and transfer of the Purchased Assets as they relate to the Products
marked with an asterisk on Schedule 2.1(a) is hereby deemed effective 12:01 a.m.
ET on the date of this Agreement and, with respect to the Products subject to
the Options, the closing of the sale and transfer of the Purchased Assets as
they relate to the Product specified in the Product Notice, shall be deemed
effective 12:01 a.m. ET on the date specified in the applicable Product Notice
delivered to Seller (each such date, a “Closing Date”). The Closing Date with
respect to the Product specified in a Product Notice shall occur no later than
five (5) Business Days following the delivery by Purchaser to Seller of a
Product Notice.

 

4.2Transaction Documents and other Closing Deliveries

 

As of the initial Closing Date and in connection with such Closing Date and each
subsequent Closing Date, if any, the Parties agree, with respect to each Product
specified in a Product Notice, as follows: (a) Purchaser shall deliver to Seller
(i) duly executed copies of the Transaction Documents to which Purchaser or an
Affiliate of Purchaser is a party, (ii) the Purchase Price in accordance with
Section 3.1, (iii) the Purchaser FDA Transfer Letters, and (b) Seller shall
deliver to Purchaser (i) duly executed copies of the Transaction Documents to
which Seller or an Affiliate of Seller is a party, (ii) the Seller FDA Transfer
Letters, (iii) physical possession of the applicable Purchased Assets, and (iv)
if the Option with respect to Norflex is exercised, a duly executed copy of an
assignment of Norflex Trademarks in a form reasonably acceptable to Purchaser,
executed original copies of a Section 8 & 9 Combined Affidavit of Use for U.S.
Registration No. 697,028,

 

Page 13 of 31

 

  

evidence of use of the Norflex Trademarks in U.S. commerce, which Purchaser will
file with the United States Patent and Trademark Office and evidence reasonably
satisfactory to Purchaser that the Norflex Trademarks are free and clear of all
Encumbrances.

 

4.3Physical Possession of Purchased Assets

 

Seller shall deliver, or cause to be delivered, to Purchaser physical possession
of the applicable Purchased Assets. With respect to tangible Purchased Assets,
delivery shall, unless the Parties otherwise mutually agree, be in accordance
with Schedule 4.3.

 

Article 5
REPRESENTATIONS AND WARRANTIES OF Seller

 

Seller hereby represents and warrants to Purchaser as of the date hereof and
each Closing Date applicable to the exercise of any Option (except to the extent
a certain date is specified within the representation and warranty, in which
case, the date set forth therein shall apply) with respect to each Product that
is the subject of a Product Notice, as follows:

 

5.1Organization

 

Valeant Pharmaceuticals North America LLC and Valeant Pharmaceuticals Luxembourg
SARL are limited liability companies duly organized and subsisting under the
laws of the State of Delaware and Luxembourg, respectively. Seller is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which such qualification or licensing is necessary under
Applicable Law, except where the failure to be so qualified or licensed and to
be in good standing would not have a Material Adverse Effect.

 

5.2Authority; Execution and Delivery

 

(a)         Seller has all requisite power and authority to own and operate its
properties and assets, to carry on its business as it is now being conducted
(including the Business) and to execute and deliver this Agreement and to
perform its obligations hereunder. The execution and delivery by Seller of this
Agreement and the performance by Seller of its obligations hereunder have been
duly authorized by all requisite corporate or limited liability company action,
as applicable, on the part of Seller, including any requisite resolution duly
adopted and not subsequently rescinded or modified in any way by the boards of
directors/managers of Seller approving the execution, delivery and performance
of this Agreement by Seller. No approval of Seller’s shareholders is necessary
for Seller to execute and deliver this Agreement or perform the transactions
contemplated hereby.

 

(b)         This Agreement has been duly executed and delivered by Seller and,
assuming the valid execution and delivery by Purchaser, constitutes a legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar Applicable Laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or law).

 

Page 14 of 31

 

  

5.3          No Violation

 

The execution, delivery and performance of this Agreement by Seller and the
consummation of the transactions contemplated hereby do not and will not (a)
violate any provision of the organizational documents of Seller, (b) subject to
obtaining the consents referred to in Schedule 5.4, conflict with, violate or
result in the breach of, constitute a default under or result in the
termination, cancellation or acceleration (whether after the giving of notice or
the lapse of time or both) of any right or obligation of Seller under, or to a
loss of any benefit of the Business to which Seller is entitled under, any
agreement, lease of real estate or license of intellectual property to which
Seller is a party or to which its properties or assets are subject and which, in
each case, relates solely to, or is necessary for the conduct of, the Business,
or result in the creation of any Encumbrance (other than Permitted Encumbrances)
upon any of the Purchased Assets, or (c) to the Knowledge of Seller, assuming
compliance with the matters set forth in Sections 5.4 and 6.4, materially
violate or result in a material breach of, or constitute a material default
under any Applicable Law or other restriction of any Governmental Authority in
the Territory to which Seller is subject.

 

5.4Consents

 

Except as set forth under Schedule 5.4, there are no consents, approvals,
waivers or authorizations of, or exemption by, any Person, including any
Governmental Authority, required to be obtained by Seller or on its behalf, or
filings or notices required to be made to any Governmental Authority in
connection with the execution, delivery, or performance of its obligations under
this Agreement or the other Transaction Documents to which it is a party or to
consummate the transactions contemplated hereby or thereby, including the
transfer of the Purchased Assets to Purchaser.

 

5.5Title to Assets

 

(a)         Seller has good title to each of the Purchased Assets, free and
clear of all Encumbrances other than Permitted Encumbrances and is exclusively
entitled to possess and dispose of same. To Seller’s Knowledge, there are no
material problems or defects in, and no adverse claims against, any of the
Purchased Assets which would directly or indirectly adversely affect such
Purchased Assets or Purchaser’s ability to sell the Products after the Closing
applicable to the exercise of any Option.

 

(b)         Seller shall not register or apply to register the Norflex
Trademarks with the United States Patent and Trademark Office or any other
trademark office or any domain registrar, or any marks confusingly similar
Norflex Trademarks, or represent that it owns the Norflex Trademarks. Seller
will not attack, or challenge in any court of law or in any other manner, the
title of Purchaser to the Norflex Trademarks, or the validity or enforceability
of any of the Norflex Trademarks. Seller shall cease and forego use of the
Norflex Trademarks in the United States.

 

5.6Litigation

 

(a)         There are no Legal Proceedings in progress or pending or, to the
Knowledge of Seller, threatened against or relating to Seller or any of its
Affiliates which would have a Material Adverse Effect on the Purchased Assets or
the transfer thereof.

 

Page 15 of 31

 



 

(b)         There is no Order outstanding against the Seller or any of its
Affiliates relating primarily to the Purchased Assets.

 

5.7Compliance with Laws

 

Seller is materially in compliance with all Applicable Laws, including without
limitations laws, rules and regulations relating to the manufacture, possession
or sale of the Products or ownership of the Purchased Assets.

 

5.8No Brokers

 

Seller has not entered into any agreement, arrangement or understanding with any
Person which will result in the obligation of Purchaser to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby.

 

5.9FDA Matters

 

The approval date for each Product’s NDA or ANDA, as applicable, is as set forth
in Schedule 2.1(a).  To the Knowledge of Seller, in the five (5) years preceding
the Closing Date applicable to the exercise of an Option, there has been (a) no
action or proceeding by the FDA or any other Governmental Authority, brought,
pending or threatened against Seller relating to the safety or efficacy or
marketing of such Purchased Assets, and (b) no recall or market withdrawal or
warning letter or any so-called untitled letter from the FDA relating to such
Products.

 

5.10Taxes

 

(A) all material Tax Returns required to be filed by the Seller with respect to
the Purchased Assets have been or will be filed when due in accordance with all
Applicable Laws; (B) all Taxes shown on such Tax Returns have been or will be
paid in timely fashion or have been accrued for on Seller’s financial
statements; (C) there is no action, suit, proceeding, investigation, audit or
claim now pending with respect to any Tax with respect to the Purchased Assets;
(D) there are no outstanding agreements extending the statutory period of
limitation applicable to any claim for, or the period for the collection or
assessment of, Taxes with respect to the Purchased Assets; (E) there are no
liens for any Tax on the Purchased Assets, except for Taxes not yet due and
payable; (F) Seller has collected all material sales and use Taxes required to
be collected with respect to the Purchased Assets, and have remitted, or will
remit on a timely basis, such amounts to the appropriate taxing authority, or
has been furnished properly completed exemption certificates and has maintained
all such records and supporting documents in the manner required by all
applicable sales and use Tax statutes and regulations.

 

Page 16 of 31

 

  

5.11Disclosure

 

No representation or warranty under this Article 5 contains any untrue statement
or omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading.

 

Article 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller as of the date hereof and
each Closing Date applicable to the exercise of any Option (except to the extent
a certain date is specified within the representation and warranty, in which
case, the date set forth therein shall apply), with respect to each Product that
is the subject of a Product Notice, as follows:

 

6.1         Organization

 

Purchaser is a corporation duly organized and subsisting under the laws of the
State of Delaware. Purchaser is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which such qualification or licensing
is necessary under Applicable Law, except where the failure to be so qualified
or licensed and to be in good standing would not have a material and adverse
effect on the ability of Purchaser to consummate the transactions contemplated
hereby (“Purchaser Material Adverse Effect”).

 

6.2Authority; Execution and Delivery

 

(a)         Purchaser has all requisite corporate power and authority to own and
operate its properties and assets, to carry on its business as it is now being
conducted and to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by Purchaser of this Agreement
and the performance by Purchaser of its obligations hereunder have been duly
authorized by all requisite corporate action on the part of Purchaser, including
any requisite resolution duly adopted and not subsequently rescinded or modified
in any way by the board of directors of Purchaser approving the execution,
delivery and performance of this Agreement by Purchaser. No approval of
Purchaser’s shareholders is necessary for Purchaser to execute and deliver this
Agreement or perform the transactions contemplated hereby.

 

(b)         This Agreement has been duly executed and delivered by Purchaser
and, assuming the valid execution and delivery by Seller, constitutes a legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting creditors’ rights generally or by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or law).

 

6.3No Violation

 

The execution, delivery and performance of this Agreement by Purchaser and the
consummation of the transactions contemplated hereby, do not and will not (a)
violate any provision of the certificate of incorporation or bylaws of
Purchaser, or (b) conflict with, or result in a breach of, constitute a default
under or result in the termination, cancellation or acceleration (whether after

 

Page 17 of 31

 

  

the giving of notice or the lapse of time or both) of any right or obligation of
Purchaser or any of its Affiliates under, or to a loss of any benefit to which
Purchaser or any of its Affiliates is entitled under, any agreement, lease of
real estate or license of intellectual property to which Purchaser or any of its
Affiliates are a party or to which its properties or assets are subject, except
for any conflicts, violations, breaches, defaults, terminations, cancellations
or accelerations that would not, individually or in the aggregate, have a
Purchaser Material Adverse Effect, or (c) assuming compliance with the matters
set forth in Sections 5.4 and 6.4, violate or result in a breach of or
constitute a default under any Applicable Law or other restriction of any
Governmental Authority to which Purchaser is subject, except for any violations,
breaches, defaults, conflicts, losses, liens, terminations, cancellations or
accelerations that would not, individually or in the aggregate, have a Purchaser
Material Adverse Effect.

 

6.4Consents

 

There are no consents, approvals, waivers or authorizations of, filing with,
notices to, or exemption by, any Person, including any Governmental Authority,
required to be obtained by Purchaser or on its behalf in connection with the
execution, delivery, or performance of its obligations under this Agreement or
the other Transaction Documents to which it is a party or to consummate the
transactions contemplated hereby or thereby, including the transfer of the
Purchased Assets to Purchaser, except (a) in connection with the transfer of the
Product Approvals (i) an application form signed by Purchaser reflecting
Purchaser’s acquisition of the rights to the Product Approvals and (ii) a letter
from Purchaser to FDA containing the information set forth in 21 C.F.R. Section
314.72(a)(2), or (b) where the failure to make such filings or notifications, or
obtain such consents, approvals, authorizations or waivers, would not,
individually or in the aggregate, have a Purchaser Material Adverse Effect or
which would not materially delay or impair the ability of Purchaser to
consummate the transactions contemplated by this Agreement or the other
Transaction Documents or to perform its obligations hereunder or thereunder.

 

6.5Litigation

 

There is no Legal Proceeding in progress or, to the knowledge of Purchaser,
pending or threatened against Purchaser that would reasonably be expected to
have a Purchaser Material Adverse Effect.

 

6.6Financial Capability

 

Purchaser has sufficient cash to pay the Purchase Price on the terms and
conditions contemplated by this Agreement.

 

6.7No Brokers

 

Purchaser has not entered into any agreement, arrangement or understanding with
any Person which will result in the obligation to pay any finder’s fee,
brokerage commission or similar payment in connection with the transactions
contemplated hereby.

 

6.8          Condition of the Business

 

Purchaser acknowledges and agrees that (a) it is purchasing the Purchased Assets
based on the results of its own independent investigation and the
representations and warranties of Seller

 

Page 18 of 31

 

  

expressly set forth in this Agreement, and not on any representation or warranty
of Seller or any of its Affiliates not expressly set forth in this Agreement,
and (b) except as otherwise set forth in this Agreement, the Purchased Assets
are sold “as is, where is” and it accepts the Purchased Assets in the condition
they are in and at the place where they are located on the Closing Date
applicable to the exercise of any Option, subject to the terms and conditions
hereof. Any claims Purchaser may have for breach of representation or warranty
shall be based solely on the representations and warranties of Seller expressly
set forth in this Agreement, and the certificates delivered pursuant hereto.
EXCEPT AS EXPRESSLY STATED HEREIN, ALL WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR ANY PARTICULAR PURPOSE, AND ALL OTHER WARRANTIES ARISING UNDER THE UNITED
STATES UNIFORM COMMERCIAL CODE (OR SIMILAR APPLICABLE LAWS IN ANY JURISDICTION
WITH COMPETENT AUTHORITY), ARE HEREBY DISCLAIMED BY SELLER AND WAIVED BY
PURCHASER.

 

Article 7
certain covenants

 

7.1Cooperation in Litigation and Investigations; Records

 

Subject to Section 8.1, each Party agrees to cooperate with and to grant to each
other Party and their respective officers, employees, attorneys, accountants,
representatives and agents, during normal business hours and upon reasonable
request and upon reasonable notice, reasonable access to the other Party’s
management personnel and such other information and records relating to a
Product, Purchased Assets, Assumed Liabilities and the Retained Liabilities in
their possession or control after the date hereof and each Closing applicable to
the exercise of any Option and to permit copying or, where reasonably necessary,
to furnish original documents relating to the Product, the Purchased Assets, the
Assumed Liabilities and the Retained Liabilities for the purposes of (a) any
financial reporting or Tax matters (including without limitation any financial
and Tax audits, Tax contests, Tax examination, preparation for any Tax Returns
or financial records), (b) any investigation, inspection or audit being
conducted by any Governmental Authority involving the Product or the Purchased
Assets, (c) to comply with any Applicable Law, or (d) defending or bringing any
Legal Proceeding relating to any Product. From and after the date hereof, each
Party shall fully cooperate with each other in the defense or prosecution of any
Legal Proceeding, investigation, inspection, or audit instituted, as referenced
in clauses (a) through (d) above, prior to the date hereof and each Closing
applicable to the exercise of any Option or that may be instituted thereafter
against or by either Party relating to or arising out of the sale or use of the
Products or Purchased Assets prior to or after the date hereof and each Closing
applicable to the exercise of any Option (other than Legal Proceedings between
Purchaser and Seller or their respective Affiliates arising out of the
transactions contemplated hereby or by the Transaction Documents). The Party
requesting such cooperation shall pay the reasonable out-of-pocket costs and
expenses of providing such cooperation (including reasonable legal fees and
disbursements) incurred by the Party providing such cooperation. Each Party
shall use commercially reasonable efforts to ensure that its access to and
requests for records and documents pursuant to this Section 7.1 are conducted so
as not to interfere with the normal and ordinary operation of the other Party’s
business. Each Party acknowledges that the records and documents made available
to such Party pursuant to this Section 7.1 constitute confidential information
of the releasing Party and shall not be disclosed or realized in any manner
inconsistent with the foregoing or Article 8 hereof. Nor shall such confidential
information be released pursuant to an Order or Applicable Law without

 

Page 19 of 31

 

  

first providing (to the extent legally permissible) reasonable advance notice to
the owner of the confidential information so that such owner can take reasonable
steps to protect its interests, provided that such advance notice is possible
and reasonable under the circumstances.

 

7.2Further Assurances

 

(a)         Seller shall, from time to time, at the request of Purchaser,
execute and deliver, or cause to be executed and delivered, such other
instruments of conveyance and transfer and take such other actions as Purchaser
may reasonably request in order to more effectively consummate the transactions
contemplated hereby, including to vest in Purchaser good and marketable title to
the Purchased Assets (including assistance in the collection or reduction to
possession of any of the Purchased Assets).

 

(b)         Purchaser shall, from time to time, at the request of Seller,
execute and deliver, or cause to be executed and delivered, such other
instruments of conveyance and transfer and take such other actions as Seller may
reasonably request in order to more effectively consummate the transactions
contemplated hereby.

 

(c)         To the extent that Seller’s rights under any Purchased Asset may not
be assigned without the approval, consent or waiver of another Person and such
approval, consent or waiver has not been obtained prior to the date hereof or
the Closing Date applicable to the exercise of any Option, as applicable, this
Agreement shall not constitute an agreement to assign the same if an attempted
assignment would constitute a breach thereof or be unlawful. If any such
approval, consent or waiver shall not have been obtained prior to the date
hereof or the Closing Date applicable to the exercise of any Option, as
applicable, Seller shall, after such applicable Closing Date, use its
commercially reasonable efforts to obtain all necessary approvals, consents and
waivers to the assignment and transfer thereof, and Purchaser shall use its
commercially reasonable efforts to assist and cooperate with Seller in
connection therewith; provided, that neither Seller nor any of its Affiliates
shall be required to pay money to any Third Party, commence any Legal Proceeding
or offer or grant any accommodation (financial or otherwise) to any Third Party
in connection with such efforts.

 

7.3          Seller’s NDC Numbers; Use of Seller Names

 

Following the date hereof and the Closing Date applicable to the exercise of any
Option, as applicable, Purchaser shall establish its own NDC numbers with
respect to the Product. Purchaser shall not sell any Product under Seller Names
(including Seller’s or its Affiliates’ predecessors’ names), Excluded
Trademarks, or Seller’s or its Affiliates’ NDC numbers.

 

7.4Insurance

 

Purchaser agrees to arrange, in its sole discretion, for its own insurance
policies (which may include self-insurance) with respect to the Purchased Assets
and the Business covering the period after the date hereof and the Closing Date
applicable to the exercise of any Option, as applicable, and agrees not to seek,
through any means, to benefit from any insurance policies of Seller or any of
its Affiliates that may provide coverage for claims relating in any way to the
Purchased Assets or the Business.

 

Page 20 of 31

 

  

7.5Transfer of Product Registrations, Related Applications and Dossiers

 

(a)          At the applicable Closing Date, Seller (or its Affiliate) shall
file with the FDA the applicable Seller FDA Transfer Letter. Promptly and as
soon as practical after the applicable Closing Date and in no event more than
fifteen (15) days following the applicable Closing Date, Seller shall deliver to
Purchaser, or its Affiliate as directed by Purchaser, in physical and, if
available, electronic form, the supporting documentation to the applicable
Product Approvals, provided, however, that the physical or electronic copy of
the applicable Product Approvals shall be delivered by Seller to Purchaser in
accordance with Schedule 4.3. Promptly following receipt of the supporting
documentation to the applicable Product Approvals, Purchaser shall file with the
FDA the applicable Purchaser FDA Transfer Letter.

 

(b)          Seller shall complete the transfer of the corresponding Product
Approvals as promptly as practicable after the date hereof and the Closing Date
applicable to the exercise of any Option, as applicable, to the benefit of
Purchaser or its Affiliates or relevant third party. Purchaser or its Affiliates
shall use all commercially reasonable efforts to assist Seller in the transfer
of such Product Approvals, accept the transfer of the corresponding Product
Approvals and formalize with Seller and any applicable Governmental Authority,
as promptly as practicable after the date hereof and the Closing Date applicable
to the exercise of any Option, as applicable, all necessary documents.

 

7.6         Correspondence

 

From and after the date hereof and the Closing Date applicable to the exercise
of any Option, as applicable, (a) Seller shall deliver or cause to be delivered
to Purchaser any mail or other communications received by Seller or its
Affiliates from any Person (including the FDA) intended for the Purchased Assets
(including any mail or other communications with respect to the Products) within
thirty (30) days of receipt, and (b) Purchaser shall deliver or cause to be
delivered to Seller any mail or other communications received by Purchaser or
its Affiliates intended for Seller or its Affiliates and not related to the
Purchased Assets within thirty (30) days of receipt. The provisions of this
Section 7.6 are not intended to, and shall not be deemed to, constitute an
authorization by Seller or Purchaser to permit the other to accept service of
process on its or their behalf and neither Seller nor Purchaser are or shall be
deemed to be the agent of the other for service of process purposes.

 

7.7Certain Governmental Matters

 

Following the date hereof and the Closing Date applicable to the exercise of any
Option, as applicable, each of the Parties agrees to use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary for it to do under Applicable Laws to
consummate and make effective the transactions contemplated by this Agreement,
including all actions and all things necessary for it to comply promptly with
all Applicable Law and legal requirements that may be imposed on it by
Governmental Authorities in connection therewith, which actions shall include
making all required registrations and filings to, and seeking all required
approvals of, Governmental Authorities and furnishing all information required
by Applicable Law or requested by such Governmental Authorities, including such
Governmental Authorities with jurisdiction over enforcement of any Applicable
Laws in the

 

Page 21 of 31

 

  

Territory that are designed or intended to prohibit, restrict or regulate
actions that may have the purpose or effect of creating a monopoly, lessening
competition or restraining trades. The Parties shall cooperate with each other
in the making of such registrations, filings and approvals.

 

7.8Wrong Pockets

 

For a period of twelve (12) months after the date hereof or the Closing Date
applicable to the exercise of an Option, as applicable, if either Purchaser or
Seller becomes aware that any of the Purchased Assets has not been transferred
to Purchaser or that any of the Excluded Assets has been transferred to
Purchaser, it shall promptly (but in any event within 30 calendar days) notify
the other and the Parties shall, as soon as reasonably practicable, ensure that
such property is transferred, at their own expense, to (a) Purchaser, in the
case of any Purchased Asset which was not transferred to Purchaser at the
Closing applicable to the exercise of any Option; or (b) Seller, in the case of
any Excluded Asset which was transferred to Purchaser at the Closing applicable
to the exercise of any Option.

 

Article 8
CONFIDENTIALITY

 

8.1Confidentiality

 

(a)         Seller undertakes with Purchaser, and Purchaser undertakes with
Seller, to keep confidential (except as expressly provided in this Agreement) at
all times after the initial Closing Date, and not directly or indirectly reveal,
disclose or use for its own or any other purposes unrelated to its performance
or the enforcement of its rights hereunder, any confidential information
received or obtained as a result of entering into or performing, or supplied by
or on behalf of a Party in the negotiations leading to, this Agreement and which
relates to (i) the negotiations relating to this Agreement, or (ii) the subject
matter and/or provisions of this Agreement. The Parties acknowledge that, for
purposes of this Agreement but subject to Section 8.1(b), the Purchased Assets,
including related records, shall be deemed the confidential information of
Purchaser from and after the Closing Date applicable to the exercise of any
Option and Purchaser and its Affiliates shall be free to disclose and use such
information for any and all purposes.

 

(b)         The prohibition in Section 8.1(a) does not apply if: (i) the
information was in the public domain before it was furnished to the relevant
Party or, after it was furnished to that Party, entered the public domain
otherwise than as a result of (x) a breach by that Party of this Section 8.1 or
any other confidentiality agreement to which that Party is bound or (y) a breach
of a confidentiality obligation to a Party by a Third Party; or (ii) disclosure
is necessary in order to comply with an Order or Applicable Law, provided that
such disclosure will be only to the extent required by such Order or Applicable
Law, and unless such consultation is prohibited by Order or Applicable Law or is
not reasonably practicable, only after consultation with Purchaser or Seller (as
the case may be).

 

(c)         This Section 8.1 shall supersede the Confidentiality Agreement in
its entirety.

 

Page 22 of 31

 

  

Article 9
INDEMNIFICATION

 

9.1Survival

 

The representations and warranties of Purchaser and Seller contained herein or
made pursuant hereto shall survive the date hereof and the Closing Date
applicable to the exercise of any Option, as applicable, for a period of
eighteen (18) months; provided that, notwithstanding the foregoing, the
representations and warranties set forth in Sections 5.1 (Organization), 5.2
(Authority; Execution and Delivery), 5.5 (Title to Assets), 5.8 (No Brokers),
6.1 (Organization) and 6.2 (Authority; Execution and Delivery), 6.70 (No
Brokers) shall survive indefinitely. The covenants and agreements of the Parties
hereto contained in this Agreement shall survive and remain in full force for
the earlier of the applicable periods described therein or until fully
performed. Any right of indemnification pursuant to this Article 9 with respect
to a claimed breach of a representation, warranty or covenant shall expire at
the date of termination of the representation, warranty or covenant claimed to
be breached, unless on or prior to such expiration date, the Party from whom
indemnification is sought has received notice of a good faith claim from the
other Party, in which case the right of indemnification with respect to such
claim shall be extended until such time as such claim has been finally resolved.

 

9.2Indemnification by Seller

 

Seller shall indemnify and save harmless Purchaser and its Affiliates and, if
applicable, their respective directors, officers, stockholders, agents,
consultants, employees, successors and assigns (collectively referred to as
“Purchaser Indemnified Parties”) from and against all Losses, whether or not
arising due to Third Party Claims, which may be made or brought against
Purchaser Indemnified Parties, to the extent arising from or relating to:

 

(a)any breach of any covenant or agreement on the part of Seller contained in
this Agreement or in any certificate or other document furnished by or on behalf
of Seller pursuant to this Agreement;

 

(b)subject to Section 9.1, any breach of any representation or warranty of
Seller contained in this Agreement or in any certificate or other document
furnished by or on behalf of Seller pursuant to this Agreement;

 

(c)any Excluded Assets;

 

(d)any Retained Liabilities;

 

(e)any failure by Purchaser to pay its share of Transfer Taxes; or

 

(f)the ownership or operation of the Purchased Assets or the sale or use of the
Product before the Closing Date applicable to each Product.

 

9.3Indemnification by Purchaser

 

Purchaser shall indemnify and save harmless Seller and its Affiliates and, if
applicable, their respective directors, officers, agents, employees, successors
and assigns (collectively referred to as “Seller Indemnified Parties”) from and
against all Losses, whether or not arising due to Third

 

Page 23 of 31

 

  

Party Claims, which may be made or brought against Seller Indemnified Parties,
to the extent arising from or relating to:

 

(a)any breach of any covenant or agreement on the part of Purchaser contained in
this Agreement or in any certificate or other document furnished by or on behalf
of Purchaser pursuant to this Agreement;

 

(b)subject to Section 9.1, any breach of any representation or warranty of
Purchaser contained in this Agreement or in any certificate or other document
furnished by or on behalf of Purchaser pursuant to this Agreement;

 

(c)the Purchased Assets (other than the Retained Liabilities);

 

(d)the Assumed Liabilities;

 

(e)any failure by Seller to pay its share of Transfer Taxes; or

 

(f)the ownership or operation of the Purchased Assets or the sale or use of the
Product on or after the Closing Date applicable to each Product.

 

9.4Notice of Claims

 

If any of the Persons to be indemnified under this Article 9 (“Indemnified
Party”) has suffered or incurred any Loss, the Indemnified Party shall so notify
the Party from whom indemnification is sought (“Indemnifying Party”) promptly in
writing, describing such Loss, the amount or estimated amount thereof, if known
or reasonably capable of estimation, and the method of computation of such Loss,
all with reasonable particularity. If any Legal Proceeding is instituted by a
Third Party (“Third Party Claim”) with respect to which the Indemnified Party
intends to claim any Losses under this Article 9, the Indemnified Party shall
promptly notify the Indemnifying Party of such Legal Proceeding (“Third Party
Claim Notice”). A failure by the Indemnified Party to give such Third Party
Claim Notice in a timely manner pursuant to this Section 9.4 shall not limit the
obligation of the Indemnifying Party under this Article 9, except (a) to the
extent such Indemnifying Party is prejudiced thereby, or (b) as provided in
Section 9.1.

 

9.5          Third Party Claims

 

(a)         The Indemnifying Party under this Article 9 shall have the right,
but not the obligation, exercisable by written notice to the Indemnified Party
within thirty (30) days of receipt of a Third Party Claim Notice from the
Indemnified Party with respect thereto, to assume the conduct and control, at
the expense of the Indemnifying Party and through counsel of its choosing that
is reasonably acceptable to the Indemnified Party, any Third Party Claim, and
the Indemnifying Party may compromise or settle the same; provided that the
Indemnifying Party shall give the Indemnified Party advance written notice of
any proposed compromise or settlement and shall not, without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld), consent to or enter into any compromise or settlement that commits
the Indemnified Party, to take, or to forbear to take, any action or does not
provide for a full and complete written release by the applicable Third Party of
the Indemnified Party. No Indemnified Party may compromise or settle any Third
Party Claim for which it is seeking indemnification

 

Page 24 of 31

 

  

hereunder without the consent of the Indemnifying Party (which consent shall not
be unreasonably withheld). No Indemnifying Party may consent to the entry of any
judgment that does not relate solely to monetary damages arising from any such
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld). Should the Indemnifying
Party assume the defense of a Third Party Claim, except as provided in Section
9.5(b) below, the Indemnifying Party shall not be liable to any Indemnified
Party for any legal expenses subsequently incurred by such Indemnified Party in
connection with the analysis, defense or settlement of the Third Party Claim. In
the event that it is ultimately determined that the Indemnifying Party is not
obligated to indemnify, defend or hold harmless any Indemnified Party from and
against the Third Party Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including attorneys’
fees) and any damages incurred by the Indemnifying Party in its defense of the
Third Party Claim with respect to such Indemnified Party.

 

(b)         Without limiting Section 9.5(a), any Indemnified Party shall be
entitled to participate in, but not control, the defense of such Third Party
Claim and to employ counsel of its choice for such purpose; provided, however,
that such employment shall be at the Indemnified Party’s own expense unless (i)
the employment thereof and payment therefore has been specifically authorized in
advance by the Indemnifying Party in writing, or (ii) the Indemnifying Party has
failed to assume the defense and employ counsel in accordance with Section
9.5(a) (in which case the Indemnified Party shall control the defense).

 

(c)         Regardless of whether the Indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party shall, and shall cause
each other Indemnified Party to, cooperate in the defense or prosecution thereof
and shall furnish such records, information and testimony, provide such
witnesses and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested in connection therewith. Such
cooperation shall include access during normal business hours, with reasonable
prior notice, afforded to the Indemnifying Party to, and reasonable retention by
the Indemnified Party of, records and information that are reasonably relevant
to such Third Party Claim, and making Indemnified Parties and other employees
and agents available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. If the
Indemnified Party controls the defense of the claim, the Indemnifying Party
shall cooperate with the Indemnified Party on the terms described above.

 

9.6Tax Status of Indemnification Payments

 

Unless otherwise required under Applicable Law, any payment made under this
Article 9 shall be treated by the Parties as an adjustment to the Purchase Price
for Tax purposes.

 

9.7          Limitations of Liability

 

(a)         EXCEPT IN CASE OF THE PARTIES’ INDEMNIFICATION OBLIGATIONS TO THIRD
PARTIES HEREUNDER OR THE FRAUD OR WILFUL MISCONDUCT OF A PARTY, NEITHER PARTY
WILL BE LIABLE OR OTHERWISE RESPONSIBLE TO THE OTHER PARTY OR ANY AFFILIATE OF
THE OTHER PARTY FOR ANY LOST PROFITS, COST OF PROCURING SUBSTITUTE GOODS OR
SERVICES, LOST BUSINESS OR ANY INCIDENTAL, CONSEQUENTIAL, PUNITIVE, EXEMPLARY OR
OTHER SPECIAL

 

Page 25 of 31

 

  

DAMAGES SUFFERED BY THE OTHER PARTY OR ITS AFFILIATES ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE PERFORMANCE OR BREACH HEREOF OR ANY LIABILITY RETAINED
OR ASSUMED HEREUNDER FOR ALL CAUSES OF ACTION OF ANY KIND (INCLUDING TORT,
CONTRACT, NEGLIGENCE, STRICT LIABILITY, INDEMNITY AND BREACH OF WARRANTY) EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

(b)           Each Party hereto agrees that in no event shall either Party be
liable under this Article 9 for any Losses to the extent such Losses arise from
the gross negligence, intentional misconduct or fraud of the other Party or such
other Party’s Affiliates or its and their respective officers, directors or
employees.

 

(c)           Notwithstanding the other provisions of this Article 9:

 

(i)Neither Party shall be entitled to recover any Losses under this Article 9
until the aggregate amount of the Losses with respect to a Product for which
indemnification is sought shall exceed ten thousand United States dollars (USD
$10,000) (the “Deductible”), at which time the indemnification provided under
Article 9 shall apply to all such Losses with respect to such Product, including
the first $10,000; and

 

(ii)In no event shall Seller have any indemnification obligations for Losses
under this Article 9 that exceed, in the aggregate, fifteen percent (15%) of the
Purchase Price with respect to each Product (as to each such Product, the
“Cap”).

 

(iii)Notwithstanding anything herein to the contrary, the Deductible and Cap
shall not apply to any breach attributable to fraud or intentional
misrepresentation.

 

(iv)For purposes of determining the amount of any Loss (but not for determining
the existence of any breach, misrepresentation or inaccuracy with respect to any
representation or warranty of Seller), any qualification as to materiality or
Material Adverse Effect set forth in any such representation or warranty shall
be disregarded.

 

9.8Calculation of Losses; Mitigation

 

An Indemnified Party shall not be entitled to double recovery for any Losses. In
calculating amounts payable to an Indemnified Party hereunder, the amount of any
indemnified Loss shall not be duplicative of any other Loss for which an
indemnification claim has been made. If an Indemnified Party receives any
payment from an Indemnifying Party in respect of any Losses pursuant to Section
9.2 or Section 9.3 and the Indemnified Party could have recovered all or a part
of such Losses from a Third Party (excluding any insurance company of such
Party) based on the underlying claim asserted against the Indemnifying Party,
the Indemnified Party shall assign such of its rights to proceed against such
Third Party as are necessary to permit the Indemnifying Party to recover from
the Third Party the amount of such payment; provided that to the extent any
insurance recovery is actually received by the Indemnified Party or its
Affiliates

 

Page 26 of 31

 

  

from any Third Party with respect to such Losses, then a refund equal to the
aggregate amount of recovery net of the Indemnified Party’s reasonable
out-of-pocket expenses relating to such recovery shall be made promptly to the
Indemnifying Party; provided that any increase in the Indemnified Party’s
insurance premium resulting from the making of such claim shall also be taken
into account in the calculation of such refund.

 

9.9Exclusive Remedy

 

Each Party acknowledges and agrees that the remedies provided for in this
Agreement shall be its sole and exclusive remedy with respect to the subject
matter of this Agreement.

 

9.10         Indemnity Payments

 

In the event that either Party agrees to or is determined to have an obligation
to reimburse the other Party for Losses as provided in this Article 9, the
Indemnifying Party shall promptly pay such amount to the Indemnified Party in
U.S. dollars via wire transfer of immediately available funds to the accounts
specified in writing by the Indemnified Party.

 

Article 10
GENERAL

 

10.1Expenses

 

Except as otherwise provided in this Agreement each Party shall pay all costs
and expenses (including the fees and disbursements of legal counsel and other
advisers) it incurs in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated by this Agreement.

 

10.2Notices

 

Any notice, consent, approval or other communications hereunder required or
permitted to be given in connection with this Agreement (“Notice”) shall be
deemed to have been duly given and made if in writing and if served by personal
delivery upon the Party for whom it is intended, delivered by registered or
certified mail, return receipt requested, or by a national overnight courier
service, or sent by facsimile to the Person at the address set forth below, or
such other address as may be designated in writing hereafter, in the same
manner, by such Person:

 

(a)in the case of a Notice to Seller at:

 

Valeant Pharmaceuticals North America, LLC

400 Somerset Corporate Boulevard

Bridgewater, NJ 08807

Fax: (908) 927-1495

Attention: President

 

with a copy to:

 

Valeant Pharmaceuticals North America, LLC

 

Page 27 of 31

 

  

50 Technology Drive
Irvine, CA 92618

Fax: (585) 338-0015

Attention: Legal Department

 

(b)in the case of a Notice to Purchaser at:

 

IGI Laboratories, Inc.

105 Lincoln Avenue

Buena, NJ 08310

Fax: (856) 697-2259

Attention: Jason Grenfell-Gardner

 

with a copy (which shall not constitute notice) to:

 

Mintz Levin Cohn Ferris Glovsky and Popeo, P.C.

666 Third Avenue

New York, New York 10017

Facsimile: (212) 983-3115

Attention: Joel Papernik, Esq.

 

Any Notices shall be deemed to have been received (i) when delivered by hand, if
personally delivered, (ii) three (3) Business Days after being delivered by
registered or certified mail, return receipt requested, (iii) one (1) Business
Day after being delivered to a national overnight courier service, or (iv) on
the date of receipt after being sent by facsimile. Any Party may, from time to
time, change its address by giving Notice to the other Parties in accordance
with the provisions of this Section.

 

10.3Governing Law

 

(a)         This Agreement will be deemed to have been made in the State of New
York and its form, execution, validity, construction and effect will be
determined in accordance with the laws of the State of New York, without giving
effect to the principles of conflicts of law thereof, and the Parties agree to
the personal jurisdiction of and venue in any federal court located in the
Southern District of New York or state court located in New York County, New
York.

 

(b)         Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATING TO THIS
AGREEMENT, THE DOCUMENTS AND TRANSACTIONS CONTEMPLATED HEREBY, AND FOR ANY
COUNTERCLAIM THEREIN.

 

10.4Assignment

 

(a)         Neither Party may assign any or all of its rights or obligations
under this Agreement without the other Party’s prior written consent; provided,
however, that (i) either Party may assign, sublicense, subcontract or delegate
any or all of its rights or obligations under this Agreement to an Affiliate of
such Party, and (ii) either Party may assign all of its rights or obligations
under this

 

Page 28 of 31

 

  

Agreement to a Third Party to which such Party has sold all or substantially all
of its assets or more than 50% of its voting equity.

 

(b)         Any assignment to an Affiliate of a Party shall not release the
assigning or transferring Party of its obligations hereunder. In the event that
a Party assigns any of its rights and obligations hereunder to a Person that
qualifies as an Affiliate and such Person ceases to qualify as an Affiliate
hereunder, such Person shall promptly, with written notice to the other Party,
assign back to such Party any of its rights and obligations hereunder.

 

(c)         In the event that a Party assigns any of its rights and obligations
hereunder to a Third Party, the assigning Party shall, at the request of the
non-assigning Party, enter into, or cause such Third Party to enter into, such
supplemental agreements pursuant to which such Third Party will expressly assume
all of the obligations of the assigning Party hereunder.

 

(d)         This Agreement inures to the benefit of and is binding upon the
Parties and their respective successors (including any successor by reason of
amalgamation of any Party) and permitted assigns.

 

10.5         Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any term or other provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid, illegal or unenforceable, (a) a suitable and equitable provision shall
be substituted therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity,
illegality or unenforceability, nor shall such invalidity, illegality or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

 

10.6Amendment

 

Except as expressly provided in the last sentence of the penultimate paragraph
of Section 2.1, no amendment, supplement, modification or waiver or termination
of this Agreement and, unless otherwise specified, no consent or approval by any
Party, is binding unless executed in writing by the Party to be bound thereby.

 

10.7No Benefit to Third Parties

 

The covenants and agreements set forth in this Agreement are for the sole
benefit of the Parties and their successors and permitted assigns, and, except
for the rights of Purchaser Indemnified Parties and Seller Indemnified Parties
under Article 9, they shall not be construed as conferring any rights on any
other Persons.

 

Page 29 of 31

 

  

10.8Execution and Delivery

 

This Agreement may be executed by the Parties in counterparts and may be
executed and delivered by facsimile and all such counterparts and facsimiles
together constitute one and the same agreement.

 

[Remainder of page intentionally left blank]

 

Page 30 of 31

 

  

IN WITNESS OF WHICH, the Parties have executed this Asset Purchase Agreement as
of the date first set forth above.

 

  VALEANT PHARMACEUTICALS NORTH AMERICA, LLC         By: /s/ Ari Kellen    
Print: Ari Kellen     Title: EVP  

 

  VALEANT PHARMACEUTICALS LUXEMBOURG SARL             By: /s/ Kuy Ly Ang By: /s/
Michael Kennan     Print: Kuy Ly Aug Print: Michael Kennan     Title: Manager
Title: Manager  

 

  IGI LABORATORIES, INC.         By: /s/ Jason Grenfell-Gardner     Print: Jason
Grenfell-Gardner     Title: President and Chief Executive Officer  

 



Signature page to

Asset Purchase Agreement dated as of September 30, 2014

 

  



